Colcock, J.
The duties of clerk of Common *767Fleas and Sessions having been invariably performed by one and the same person in all parts of the state, except Charleston ; and even there for many past. I conceive that the judge was authorised by the act of the 21st of December, 1799, to make the appointment. For although the clause speaks of the clerks of the courts of Common Pleas, it unquestionably uses that language to distinguish them from the county courts just then abolished. But I am inclined to think that in cases of exigency, a judge may appoint pro tempore without any act of the Legislature. I am against the motion..
Justices Bay and Gantt concurred.